Name: 86/563/EEC: Commission Decision of 12 November 1986 amending Decision 81/675/EEC establishing that particular sealing systems are 'non-reusable systems' within the meaning of, inter-alia, Council Directives 66/401/EEC and 69/208/EEC
 Type: Decision_ENTSCHEID
 Subject Matter: plant product;  marketing;  means of agricultural production
 Date Published: 1986-11-22

 Avis juridique important|31986D056386/563/EEC: Commission Decision of 12 November 1986 amending Decision 81/675/EEC establishing that particular sealing systems are 'non-reusable systems' within the meaning of, inter-alia, Council Directives 66/401/EEC and 69/208/EEC Official Journal L 327 , 22/11/1986 P. 0050 - 0050 Finnish special edition: Chapter 3 Volume 22 P. 0062 Swedish special edition: Chapter 3 Volume 22 P. 0062 *****COMMISSION DECISION of 12 November 1986 amending Decision 81/675/EEC establishing that particular sealing systems are 'non-reusable systems' within the meaning of, inter-alia, Council Directives 66/401/EEC and 69/208/EEC (86/563/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 66/401/EEC of 14 June 1966 on the marketing of fodder plant seed (1), as last amended by Directive 86/155/EEC (2), and in particular Article 9 (1) thereof, Having regard to Council Directive 69/208/EEC of 30 June 1969 on the marketing of seed of oil and fibre plants (3), as last amended by Directive 86/155/EEC, and in particular Article 9 (1) thereof, Whereas Commission Decision 81/675/EEC (4), established that partiular sealing systems were 'non-reusable systems' within the meaning of certain Council Directives on the market of seed and propagating material, including Directive 66/401/EEC and Directive 69/208/EEC; Whereas it was understood at the time that the use of one of the systems concerned, which was then specified exclusively for cereal seed, should show a tendency to decrease in favour of new systems and should be reconsidered after five years; Whereas experience has shown that the said system provides a sufficient guarantee of effectiveness and should furthermore also be considered to be a 'non-reusable system' within the meaning of Directive 66/401/EEC and Directive 69/208/EEC for the seed of certain species of fodder plants and oil and fibre plants; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Seeds and Propagating Material for Agriculture, Horticulture and Forestry, HAS ADOPTED THIS DECISION: Article 1 In Article 1 (2) of Decision 81/675/EEC the words 'within the meaning of Article 9 (1) of Directive 66/402/EEC:' are hereby replaced by the following words: 'within the meaning of: - Directive 66/401/EEC in so far as the following species are concerned: Lupinus albus, Lupinus angustifolius, Lupinus luteus, Pisum sativum, Vicia faba, Vicia pannonica, Vicia sativa, Vicia villosa; - Directive 66/402/EEC; - Directive 69/208/EEC in so far as the following species are concerned: Arachis hypogaea, Glycine max., Gossypium spp., Helianthus annuus:'. Article 2 This Decision is addressed to the Member States. Done at Brussels, 12 November 1986. For the Commission Frans ANDRIESSEN Vice-President (1) OJ No 125, 11. 7. 1966, p. 2298/66. (2) OJ No L 118, 7. 5. 1986, p. 23. (3) OJ No L 169, 10. 7. 1969, p. 3. (4) OJ No L 246, 29. 8. 1981, p. 26.